     Case 2:20-cv-00047-DPM-JJV Document 23 Filed 05/05/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

STEVEN PINDER
ADC #123397                                                   PLAINTIFF

v.                        No. 2:20-cv-47-DPM-JJV

GREG REICHQL, Health Services
Administrator, EARU, et al.                               DEFENDANTS

                                  ORDER
      On de nova review, the Court adopts the partial recommendation,
Doc. 18, as modified and overrules Pinder's objections, Doc. 22. FED. R.
CIV. P. 72(b)(3). Pinder may proceed with his glaucoma-related claims
against Bennett, Reichql, James Kelley, and Griffin. Pinder argues that
his glaucoma claims extend to other defendants as well. But his blanket
invocation of "the medical defendants" is insufficient to explain how
and when each defendant allegedly violated his rights. His objection
on this point is therefore overruled.
      The modification: Pinder' s claims that Bennett denied him proper
medical care for his diabetes and stomach ulcers are properly joined in
this lawsuit under Federal Rule of Civil Procedure 18(a). Doc. 12 at
,r,r 28 & 35.   But those claims don't pass screening. 28 U.S.C. § 1915A.
On the diabetes claim, Pinder alleges that Bennett refused to renew a
Trental prescription. Pinder acknowledges, though, that Nurse Bennett
    Case 2:20-cv-00047-DPM-JJV Document 23 Filed 05/05/20 Page 2 of 2



refused to do so because Dr. Kerstien had discontinued the medication.
Bennett's refusal to override the doctor's orders does not state a
plausible claim of deliberate indifference or malpractice. That claim is
therefore dismissed without prejudice. On the claim about Bennett's
care for Pinder' s stomach issues, there aren't enough facts for the Court
to conclude that Pinder is currently in imminent danger of serious
physical injury based on this single encounter. Doc. 12 at ,r 35; 28 U.S.C.
§ 1915(g). That claim is therefore dismissed without prejudice, too.

     Pinder's glaucoma-related claims against Bennett, Reichql, James
Kelley, and Griffin go forward. All other claims and defendants are
dismissed without prejudice.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge

                                             I




                                   -2-
